DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the liquid (C1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the liquid (C2)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ashitaka et al (US 20190010059 A1) in view of Masuda et al (US 20090143490 A1).
Regarding claim 1, Ashitaka teaches a method for producing a silica sol including a step of mixing liquid (A) containing an alkaline catalyst, water, and a first organic solvent with liquid (B) containing an alkoxysilane or its condensate and a second organic solvent, and liquid (C1) having a pH of 5.0 or higher and lower than 8.0 and containing water or liquid (C2) containing water and being free of an alkaline catalyst to make a reaction liquid [abstract].
Ashitaka’s liquid (A) reads on the claimed liquid (A).
Ashitaka’s liquid (B) reads on the claimed liquid (B).
Ashitaka’s liquid (C1) and (C2) reads on the claimed liquid (C).
Ashitaka’s step reads on the claimed second step.
Ashitaka does not teach the claimed first step of adding an organic acid to the liquids.
In the same field of endeavor, Masuda teaches a method for producing a silica sol from a dispersion of alkoxysilane such as tetramethoxysilane [0051].  The method comprises adding dispersing agent such as organic acids to the dispersion to stabilize and improve the filterability of the dispersion [0052-0054].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashitaka in view of Masuda to add organic acid to the dispersion for the purpose of improving stability and filterability.
In the process of Ashitaka in view of Masuda, the organic acid can be either added to the liquid (A) before mixing with the liquid (B) and (C1)/(C2), thus reading on the claimed first step and second step, or added after mixing (A), (B) and (C1)/(C2).  However, change in sequence of adding ingredients is a common practice which the court has held normally require only ordinary skill in the art and hence are considered routine expedient (MPEP 2144.04).  Since the applicant does not disclose any effect of changing the addition sequence in the specification, the claimed process with the first step and the second step is prima facie obvious, absent concrete evidence to the contrary.

Regarding claim 2, Ashitaka teaches that the liquid (C1) has pH of 5-8 [abstract], meeting the claimed pH of 5-8.

Regarding claim 3, Ashitaka teaches that the liquid (C1) is preferably free of an alkaline catalyst [0053].

Regarding claim 4, Ashitaka teaches that the liquid (C2) containing water and being free of an alkaline catalyst [0014].

Regarding claims 5-6, Ashitaka teaches that the temperature of (A) liquid, (B) liquid, and (C) liquid is 0-70 °C [0066-0067].  Since (C) liquid includes (C1) and (C2) [0058], this reads both (C1) in claim 5 and (C2) in claim 6.

Regarding claim 7, Ashitaka teaches that the alkoxysilane is tetramethoxysilane [0021].

 Regarding claims 8-9, Ashitaka teaches that the alkaline catalyst in liquid (A) is preferably ammonia [0035].

Regarding claim 10, Ashitaka teaches that the first organic solvent and the second organic solvent are preferably methanol [0039, 0048].

Regarding claim 11, Masuda teaches that the organic acid includes maleic acid [0058].

Regarding claim 12, the claimed average circularity of silica particles is a property of the product.  “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP 2112.01.  Since Ashitaka in view of Masuda teaches the same composition of the product, the claimed average circularity is expected to be present.  Also, applicant teaches that the claimed production method consistently produces a silica sol with an average circularity of 0.60 or less [0067 spec.].  Since Ashitaka in view of Masuda teaches the same process of making the silica sol as stated above, the inherency of the same circularity is further reinforced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762